Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emily Maio on 5/24/2021.

The application has been amended as follows: 

105.  The method of claim 1, wherein the region of the cell comprises cytosol or an organelle. 
115.  The method of claim 1, wherein the first single stranded nucleic acid molecule, the second single stranded nucleic acid molecule, or both the first and second single stranded nucleic acid molecule is less than 200 nucleotides. 

Please cancel claims 106 and 117-119. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to the claims to require a specific location of T* which  is conjugated to ALEXA 647 as a second label for SEQ ID NO 19 and determining pH in a region of a cell is not anticipated or rendered . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAE L BAUSCH/Primary Examiner, Art Unit 1634